


EXHIBIT 10.29

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This AMENDMENT (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated as of April 30, 2007, between Interline Brands, Inc., a
New Jersey corporation (the “Company”), and Kenneth D. Sweder (“Executive”) is
dated as of December 31, 2008.

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement as
provided herein to reflect certain changes required to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereby agree as follows:

 

1.             Defined Terms.  Except as defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Employment
Agreement.

 

2.             Amendment to Section 4 of the Employment Agreement.  Section 4 of
the Employment Agreement is hereby amended by adding the following language at
the end thereof to read as follows:

 

“Payments of annual bonus that are earned, if any, shall be made as soon as
practicable following the determination by the Company that such amounts have
been earned, but in any event on or prior to March 15 of the year following the
year such bonus is earned.”

 

3.             Amendment to Section 7 of the Employment Agreement.  Section 7 of
the Employment Agreement is hereby amended by adding the following language at
the end thereof to read as follows:

 

“To the extent that any reimbursements pursuant to this Agreement are taxable to
Executive, any such reimbursement payment due to Executive shall be paid to
Executive as promptly as practicable, and in all events on or before the last
day of Executive’s taxable year following the taxable year in which the related
expense was incurred.  Any such reimbursements are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.”

 

4.             Amendment to Section 12 of the Employment Agreement. 
Sections 12(b) and 12(c) of the Employment Agreement are each hereby amended to
provide that any payments of a Pro Rata Bonus shall be payable at such time as
bonuses for the relevant year would have otherwise been paid had Executive’s
employment not terminated.

 

5.             Further Amendment to Section 12 of the Employment Agreement. 
Section 12(f) of the Employment Agreement is hereby amended by adding the
following at the end thereof to read as follows:

 

--------------------------------------------------------------------------------


 

“The Executive shall execute and deliver the waiver and release described in
this Section 12(f) to the Company within 30 days following the date of
Executive’s termination of employment.”

 

6.             Amendment to Section 17 of the Employment Agreement.  A new
Section 17(k) of the Employment Agreement is hereby added to read as follows:

 

“(k)         Section 409A.

 

(i)            For purposes of this Agreement, “Section 409A” means Section 409A
of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.   The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will comply with Section 409A, and this Agreement shall
be administered, interpreted and construed in a manner that does not result in
the imposition of additional taxes, penalties or interest under Section 409A. 
In this regard, the provisions of this Section 17(k) shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A.   Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and Executive shall be solely responsible
and liable for the satisfaction of all taxes, penalties and interest that may be
imposed on or for the account of Executive in connection with this Agreement
(including any taxes, penalties and interest under Section 409A), and neither
the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold Executive (or any beneficiary) harmless from any or all of such
taxes, penalties or interest.  With respect to the time of payments of any
amounts under this Agreement that are “deferred compensation” subject to
Section 409A, references in this Agreement to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A.  For purposes of Section 409A, each of the payments
that may be made under this Agreement are designated as separate payments.

 

(ii)  Notwithstanding anything in this Agreement to the contrary, if Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and is not “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code, no payments under this Agreement that are “deferred compensation” subject
to Section 409A shall be made to Executive prior to the date that is six months
after the date of Executive’s “separation from service” (as defined in
Section 409A) or, if earlier, Executive’s date of death.  Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A that is also a
business day.

 

(iii)          In addition, for a period of six months following the date of
separation from service, to the extent that the Company reasonably determines
that any of the benefit plan coverages are described in Section 7(c)(iii) are
“deferred compensation” and may not be exempt from U.S. federal income tax,
Executive shall in advance pay to the Company an amount equal to the stated
taxable cost of such coverages for six months (and at the end of such six-month
period, Executive shall be entitled to receive from the Company a reimbursement
of the amounts paid by Executive for such coverages), and any payments, benefits
or reimbursements paid or provided to Executive under Section 7(c)(iii) of this
Agreement shall be paid or provided as promptly as

 

2

--------------------------------------------------------------------------------


 

practicable, and in all events not later than the last day of the third taxable
year following the taxable year in which the Executive’s separation from service
occurs.

 

(iv)          For the avoidance of doubt, it is intended that any
indemnification payment or expense reimbursement made hereunder shall be exempt
from Section 409A.    Notwithstanding the foregoing, if any indemnification
payment or expense reimbursement made hereunder shall be determined to be
“deferred compensation” within the meaning of Section 409A, then (i) the amount
of the indemnification payment or expense reimbursement during one taxable year
shall not affect the amount of the indemnification payments or expense
reimbursement during any other taxable year, (ii) the indemnification payments
or expense reimbursement shall be made on or before the last day of the
Executive’s taxable year following the year in which the expense was incurred,
and (iii) the right to indemnification payments or expense reimbursement
hereunder shall not be subject to liquidation or exchange for another benefit.

 

7.             Continuing Effect of Employment Agreement.  Except as expressly
modified hereby, the provisions of the Employment Agreement are and shall remain
in full force and effect.

 

8.             Governing Law.  This Amendment shall be governed by, construed
under, and interpreted in accordance with the laws of the State of Florida
applicable to agreements made and to be wholly performed within that State,
without regard to its conflict of laws provisions or any conflict of laws
provisions of any other jurisdiction which would cause the application of any
law other than that of the State of Florida.

 

9.             Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

/s/ Michael J. Grebe

 

By:  Michael J. Grebe

 

Its:  President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Kenneth D. Sweder

 

Kenneth D. Sweder

 

 

[Signature page to amendment to
Employment Agreement between the Company and Kenneth D. Sweder]

 

4

--------------------------------------------------------------------------------
